 MO()1 POL IR ('O()MI'ANYNMolz Poultry ('omnpanv and Amalgamated Allied In-dustrial Processing. Local =7, affiliated with[United Food and Commnerical Workers Interna-tional Union, AFL,-CIOt.Cases 9 CA 12884 and9R(' 12545August 23. 1979IDECISION AND ORDERBy (IIAIRMAN FANNIN(; ANI) MEMI RS JENKINSANt) PNI 11(.OOn April 16, 1979. Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Board has delegated its authority in thisproceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brieftand has decided to affirm the rulings, findings.2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Motz Poultry Company,Batavia, Ohio, its officers, agents, successors, and as-signs, shall take the action set fbrth in the said recom-mended Order, except that the attached notice is sub-stituted for that of the Administrative Law Judge.' The name of' the Petitioner. formerl) Amalgamated Allied IndustrialProcessing. Local 7. affiliated with Amalgamated Meat ('utters andButcher Workmen of North America. AFL CIO. is amended to reflect thechange resulting from the merger of Retail Clerks International Union withAmalgamated Meatcutters and Butcher Workmen of North America onJune 7. 1979.2 The Administrative Law Judge cited the testimony of Jo Ann Blanton tofurther support his finding that Respondent repeated its threat of plant clo-sure at the August 14 meeting. The record shows, however. that Blanton wasreferring to the June 30 meeting. We hereby correct this inadvertenc.The Administrative Law Judge found that a bargaining order moots theobjections to the election and renders their resolution unneccessar. but nes-ertheless he did resolve them. In view thereof we find it unnecessarN to passupon his mootness finding.Respondent has excepted to certain credihility findings made b the Ad-ministrative L.aw Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions are incorrect. Sandard LDr) Wall Products. Int. 91 NLRB 544(1950), enfd 188 .2d 362 (3d (Cir. 1951). We have carel'ull1 examined therecord and find no basis for reversing his findings.I We have modified the Administrative L.a Judge's notice to conformwith his recommended OrderA 1PPEN I1)1 XNoii( I EP\ll OYl sIISP()OS, It) Y ORI)R ()1 IINAII()NAI. LABOR RLI.AII)NS B)ARI)An Agency of the United States GioernnmentW- W1.l. N)I question ou, in xviol;tion of theAct. concerning your membership. affiliation.sympathies, desires, activities. or other rights oractions guaranteed to you under the NationalLabor Relations Act.W\! \\'IL. N()O coerce any emplotee to cxectitea statement that he did not know what he awasdoing when he signed a unioin authorizationcard.WlE WIil.L NOI threaten that we sill shut dov, nor go out of business, or that you will suffer an!other job or economic reprisal. in case of union-ization, or in case you vote a union in, or in caseyou attempt to bargain collectivel\ with usthrough a union.Wli V.11. NO1 fail or refuse to bargain collec-tively in good faith with Arnalgamated Allied In-dustrial Processing. Local =7. atffiliated withUnited Food and Commercial Workers Interna-tional Union. AFL-CIO. as the exclusive collec-tive-bargaining representative of our emnploeesin the following appropriate unit:All full-time and regular part-time productionand maintenance employees and truck driversemployed at our Batavia. Ohio. facilit\. butexcluding all summer student emplo\ees. o-fice clerical emplosees. protessional employ-ees. guards and supervisors as defined in theAct.Wl. xuIl.L NOl- in any other manner interferewith, restrain, or coerce you in the exercise ofyour right to self-organization; to torm, join, orassist any labor organization: to bargain collec-tively through representatives of your ownchoosing: to engage in concerted activities forthe purpose of collective bargaining or other mu-tual aid or protection: or to refrain from an orall such activities.Wlt Vn11.., upon request, recognize and bargaincollectively in good faith with Amalgamated Al-lied Industrial Processing. Local 7. affiliatedwith United Food and Commercial Workers In-ternational Union, AFL CIO. as the exclusivebargaining representative of our employees inthe above-described appropriate collective-bar-gaining unit, and v vn wIt. embody in a signedagreement anv understanding reached.Molz Potl.i RY COMPANY244 NLRB No. 87 I).:('ISI()NS (): NATI()NAL I.ABOR REI.ATIONS BOARI)I)l('ISI()NII. A.I.I(itE) tNI NAI lABOR PRA( 11( ISI'reliinary Statement: IssuesSl AI1 I t N. ()OI n.si Mi. Administrative I.a Judge: 'Ihisconsolidated proceeding' under the National Labor Rela-tions Act, as amended, 29 I S.('. § 151, ci( w(.. was heardbefore me in ('incinnati, Ohio. on February 22. 1979, withall parties participating throughout by counsel or other rep-resentative and given full opportunity to present evidence.arguments, proposed indiings and conclusions, and briefs.G;eneral Counsel's post-trial brief was received on March 22and Respondent's on April 5 1979. The record and briet'shave been carefully considered.The principal issues presented in the unfair labor prac-tices case (Case 9 ('A 12884) are whether, in violation ofSection 8(a)( l) and (5) of the Act Respondent engaged ininterrogation concerning employees' protected union activi-ties, coerced an employee into executing a written state-ment that he did not know what he was doing when hesigned a union bargaining authorization card, threatened toclose dow n its business in the event of employees' selectionof' the UInion as their bargaining representative, failed andrefused to bargain collectively with its employees' duly des-ignated bargaining representative, and docked an employeefor I day's pay because she had been subpenaed to testif inthe instant proceeding. Also here by consolidation are is-sues as to voting eligibility and alleged employer conduct ina statutory representation election among Respondent'semployees, held under Board auspices on August 15. 1978(Case 9 R 12545).Upon the entire record and my observation of the testi-monial demeanor of the witnesses, I make the lbllowing:FINIIN(iS ANI) CON('I.tSIONS1. JRISI)I('IIONAt all material times Respondent has been and is an Ohiocorporation engaged in the slaughter and distribution ofpoultry products at and from its facility in Batavia, Ohio.During the 12-month period immediately antedating issu-ance of the complaint, a representative period, Respondentpurchased and received at its Batavia facility, directly ininterstate commerce from places outside Ohio, goods andmaterials valued at over $50,000.I find that at all material times Respondent has been andis an employer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(2), (6).and (7) of the Act: and that at all of those times ChargingParty-Petitioner Union has been and is a labor organizationas defined in Section 2(5) of the Act.i Case 9 CA 12884: A complaint issued on September 7 1978. growingout of charge filed on August 22. 1978. by the Charging Party Union. Case9 RC 12545: Issues arising out of ballots challenged by both parties. suffi-cient to affect election results, and timely objections by Petitioner Union toemployer preelection conduct allegedly affecting election results, consoli-dated with (ases C.4 12884 by the Regional Director on September 8.1978. iStatutory election was held on August t5 pursuant to the parties'stipulation for certification upon consent election approved by the RegionalDireclor on Jul) 25, 1978.) Unless otherwise specified all dates are in 1978.Respondent slaughters. dresses, and sells chickens. Itslaughters and dresses for sale perhaps 20,00() chickens perweek, consltituting the principal segment of its business (ap-proxima tely 60 percent), although it also dresses aid mar-kets refrigerated dead chickens slaughtered elsewhere (ap-proximately 4() percent of' its business, according to itsprincipal and sole owner Matthew Mot: (herein calledMotz).Upon invitation of Respondent's employees the ('hbargingParty-Petitioner Union met with them and launched an or-ganizing drive on June 21. By June 27 nine bargaining unit'employees had signed cards (G.(. E'h. 2 A-'h appointingand authorizing the Union to bargain collectively with Re-spondent on their behalf including explicit authorization tobargain fr a union shop under the Acl. On the basis ofthese cards the lnion by letter and personal visit of itsrepresentatives on June 30. requested recognition and bar-gaining from Respondent's principal Motz, who orderedthem out. On the same day. June 30. Motz wrote a long-hand letter to the Union. refusing to recognize it without anelection and adding that its "boost silj of protecting theemployees under this [National Labor Relations] act is notnecessary" and that "All representatives of AmalgamatedMeal Cutter Union will be forcefully and firmly removedfrom the premises of Motz Poultry Co. until such time asthey are recognized as the bargaining agent for the employ-ees of Motz Poultry ('o" ((i.'. Exh. 4).On July 3 the union petitioned the Board for certificationupon the basis of a representation election under the Act.As already mentioned, that election took place on August15. It is Respondent's actions which allegedly occurred inthe interval between the Union's recognitional/bargainingrequest on June 30. and that election, August 15, whichform the basis for the complaint and election objectionshere, which we shall now, address.On June 30. after the described visit of the union officialsto Motz, the latter assembled his employees and, accordingto his own testimony here (as well as his answer. par. 5aJ).told them in all seriousness that. "I wasn't going to workwith the union and that I would quit if the union was forcedin on me ...(within) twenty four hours."' And, accordingto Motz' secretary-bookkeeper and line "general poultryprocessor" Joan Menkhaus, testifying as Respondent's wit-ness, Motz also told his assembled employees that he"couldn't operate with a union in there because II am] al-ready giving [you] as much as [1] could afford" and that "[I]would close in twenty-four hours .... [1] would have to ....[I] couldn't operate with one."On or about July 5-on the heels of the Union's July 3filing of its petition with the Board for certification uponthe basis of' a statutory election--Motz, according to hisTI he admittedly appropriate bargaining unit is: All full-time and regularpart-time production and maintenance employees and truckdrivers em-ployed at Respondent's Batavia, Ohio. facility but excluding all simmerstudent employees, office clerical employees, professional employees. guardsand supervisors as defined in the Act.I At least unit employee Lydia Collins, who had signed a union card,reacted to this by not voting at the ensuing election because -according toher testimony "I didn't want nobody o be against me."5 ,74 M1()1 P() IIRY ('(OM 'ANYo, lslilollnr , Il[IOptICed ti Unit e'niployee Rob .leste (ttrLuckdrlier). and stalted to him that "F:igginis. anotilertruckdriver nllit member who. unlike Jessee,. had not signeda I niln card salid4ou were tricked into siLning a card"given to him hb unit member .hJonn Blanton. ater thatday Moti asked lessee to give him a t ritten statement tothat effect. which lessee did in the presence of Moti andMotz' secretary and which Mot7 transmitted to theBoard's Regional ()llice with a cover letter. \ccording tolessee. testifying as Respondent's witness. Motz also askedhim "who got ou to sign the card?" Motz letter (C.('. Exh.5). asserts that Jessee was "typical" of "many" of his em-ployees who had been "tricked into signing or did not un-derstand what the, were signing" or now "regret" it, addingthat after having "talked to my people I do not believe thatthe union has a ligitimat [sic 3(Y0 interested in a union."Jessee's annexed statement, sworn to July 15 before Motz'secretary Menkhaus. reads: "I previously signed a cardwithout being explained to what it was for or about. I hladjust assumed it was something that I was supposed to signbeing I had just recently started working here. ater findingout it was to organize a union." As explicated in greaterdetail below, fn. 16. upon the basis of Jessee's own contra-dictory testimony at this hearing, as well as my observa-tions of demeanor while he was on the witness stand, I donot credit Jessee's statements in the above affidavit suppliedby him to Motz that Jessee was not told and did not under-stand what the union card he signed was for. This episode ismentioned at this point only in relation to tile complaintallegation concerning employee interrogation by Motz,which it clearly was, and I so find. I further find that, asalleged in the complaint. Motz' solicitation of the indicatedwritten statement from Jessee was restraintful and coerciveof exercise by employees of their Section 7 rights under theAct, there being no credibly established basis for believingthat Jessee would have taken any such action on his owninitiative unless so induced by Motz. Cf.: Iring A. Rothkind/b/a Irr's Market, 179 NLRB 832 (1969)., enf. 434 F.2d1051 (6th Cir. 1970).There is absolutely no basis in the record to supportMotz' statement in his letter to the Board that "many" em-ployees were "tricked into signing" their cards or (exceptpossibly Jessee, whom I do not credit), failed to understand,disclaimed, or "regretited]" having done so. To the con-trary, credited testimony of employee witnesses Blanton,Valentine, Harper, and Collins establish that the represen-tational purpose of the cards was explained and understoodin accordance with their clear terms.In the mid-afternoon of August 14, the day before thestatutory representation election--still according to Motz'own testimony he again assembled and addressed the em-ployees. This time he informed them that their efforts tounionize and bargain collectively would be "futile" andwould "not doling] them any good" since he was unable togive them more: he said "You people are hiring someone tobargain with me." but that the Union would "divide us"and. "I would prefer to negotiate with you myself." that he' Motz testified that his employee Stockton (Respondent's observer at therepresentation election). was "vehementlyl antiunion" and reported to himwho was at union meetings and what occurred therewas willing to negotiate or deal with any elplosee "present..at this mleeting,"'' that the5should just come to ilme andI would deal with them": and that "''a union strike would bean unlltir strangle hold on us ...believe Mr. Sullivan,Respondent's supplier of live chickens] vwould not ctntillnueto supply us with chickens if work stoppages wvere threat-ened"' since Sullivan had told him that he "absolutelycould not work himself under a union ...no v av."' Oncross-exaillationll however. Motz testified that he told hisemployees that Sullivan "p'rohabli would ery seriously con-sidler not setting any more chicks if you went union" (em-phasis supplied). Credited testimony of Respondent's em-ployee JoAnn Blanton, who is still in its employ and is awitness of impressive demeanor, establishes that on this oc-casion Motz also told the employees, "Somie of Jyou hasclbeen misled about the union.... I refused to work underunion ...if the union isl voted in 11 will[ close withintwenty-tIour hours and that [is ourl final wsarning andsome of you [will] be without a job and that's the wa it[will] be."UIpon the basis of' Motz's owin test lmons. s ,,ell ias Re-spondent's own answer (par. 5[a[), I find the complaint alle-gations par. 5lal and [d]) concerning threats of plant clo-sure in the event of selection bh the employees of the Unionas their bargaining representative sustained.The statutory representation election which occurred un-der Board auspices the next day, August 15. resulted in avote of 5 for and 6 against representation by the iUnion outof 16 valid votes cast: 5 ballots, sutficienlt to affect the elec-tion outcome, were challenged. The challenged ballots. aswell as the lJnion's objections o employer conduct affect-ing the results of the election, will be considered infia. "''IRenlt(A. "During the hearing this case the complaint was amendedto allege (new par. 6, succeeding paragraphs renumberedaccordingly), that on February 20 2 days before the hear-ing-- Respondent would not permit its employee and lead-ing union advocate JoAnn Blanton to work and, in viola-tion of Section 8(a)(3). (4). and (I) of the Act, docked herfor that day's pay because she had been subpenaed to at-tend this hearing that da)y. The circumstances were as fol-lows. Blanton had been subpenaed for this hearing in theexpectation that it would take place on February 20. andshe so informed Motz late in the afternoon of February 19.' Molz conceded that there had been no indication of a work stoppage bythe Union in the event of unionization.6 Motz characterized Sullivan as "vehemently antiunion." According toMotz. he has been obtaining 90 percent of his live chickens from Sullivan.and he Motz) claims that if this source of supply ceased he ould have tobuy already slaughtered chickens elsewhere. M,tz testified. hoever. that forthe past 6 months about 40 percent of Respondent's business has consisted ofselling previously dressed (i.e.. already slaughtered elsewhere) chickens.which Respondent cuts up into parts and repackages. and the remaining 60percent of selling the chickens which Respondent itself has slaughtered.Moltz also conceded on cross-examination that Sullivan had indicated that inthe event of unionization he (Sullivan) would "probably have to quit settingchickens" on 10 weeks advance notice (emphasis is supplied).I We have been instructed that a currently employed employee who testi-fies adversely to her or his employer's interest maN. by reason of that fact.merit added credence because c the possible hazard tojob involved in sucha course. Georgia Rug Mill, 131 N.RB 1304. 1305. fn. 2 1961. enfd. asmodified. 308 F2d 89 5th Cir. 1962):. 4irr: B.4.(' Steel Products. Inc.,312 F 2d 14. 16 (4th (ir 1962)575 I)t('ISIONS )F NAI IO()NAI. I.ABOR REI.Al'IONS BOARDIMol/. ho had himself been uhpcnaicd. arranged for sub-stittules' for 1Blanton and other subpenaed eployees. h'lateverlinlg (l:ebruary 20). between II p.m. and midnight.Mot/ learned that because ot a heavN snowstorm the hear-ing could not take place on February' 20 as scheduled buthad been postponed to I ebruary 22. When the substituteemployees (i.e.. substituting for the subpenaed employees).as well as the regular work crew (including Blanton).showed up or work the next morning (February 21). Motzfound himself with an excess number of employees.? Ac-cordingly at around 7:45 a.m. (about 15 minutes alter start-ing time). Motz sent Blanton home for the day. When Blan-ton protested that her substitute. Dunlop (who normallydid not work on Tuesday). should he excused, Motz did notagree. since he had specifically arranged the day before forDunlop to come in and allegedly could not reach Dunlopafter he heard about the case postponement shortly beforemidnight. Blanton was the only employee released by Motzof the four extia employees on hand on Tuesday morning.Blanton's substitute. Dunlop, also left voluntarily at around10 a.m.Concerning this incident, while Motz may have exercisedpoor judgment in Blanton's opinion in excusing her ratherthan anyone else, under all of the circumstances I do notbelieve that there is sufficient basis, without impermissibleassumption and guesswork. fobr finding and concluding thatMotz' action was linked to Blanton's union activities or herhaving been subpenaed, as alleged. Other employees, alsoinvolved in union activities and likewise subpenaed. werenot sent home by Motz who, faced with four unneededemployees only because he had made arrangements for sub-stitutes to work in place of subpenaed employees (whom hehad apparently excused without question), exercised judg-ment to cut his losses by sending one of them home. Whilehis limitation of his choice to Blanton may be viewed withsuspicion by Blanton. there is in my opinion insufficientbasis for inferring that it was for a reason violative of theAct. Accordingly, I find this allegation of the complaint. asamended, not sustained.The other allegations of the complaint, however, havebeen established, including, by Respondent's own testi-mony and answer, the serious violation of flouting congres-sionally declared national labor policy by threatening toclose its business down out suite in the event that its em-ployees continued to attempt to bargain with it collectivelythrough a union a fundamental right guaranteed to themby the Act.Respondent insists that neither it nor its supplier Sulli-van'°can operate "under" a union because of the possibilityof a strike or "work interruption."" While Respondent con-i I.e.. employees who normally did not work on the day in question, Feb-ruary 20, a Tuesday.9 According to Motz. perhaps 14 instead of the usual 10 on Tuesday. andnonslaughter day (as distinguished from 16 on Monday. Wednesday. andFriday. slaughter days).'0 Without explanation. Sullivan was not produced to testily.i1 Work interruptions or strikes may. of course. occur even in the absenceof a union. Conversely, they need not occur under a union. There is abso-lutely no indication. as Motz conceded at the hearing, that a strike wasthreatened or mentioned here or that it would have occurred or was neces-sarily linked to the employees' exercise of their right to bargain collectivelythrough a union.Jures up the appalling spectre of thousands of chickens run-ning around its premises with nobody on hand to slaughterthem chickens running around wit/hour their headschopped off, so to speak --and laments what it regards asthe socially undesirable or economically unacceptable ap-plicability of the Act to chickens and other perishables.such arguments should be addressed to Congress which didnot see fit to provide such an exemption from the Act'scoverage.As has been emphasized repeatedly, employer threats toemployees to go out of business in the event that they oin aunion and seek to bargain collectively are particularly nox-ious and pernicious. See. e.g., N...R.B. v. isvcl Pc-AnlgCo.. Inc., 395 U.S. 575, 611, footnote 31 (1969). I.nkingsuch threats of business discontinuance to supposed busi-ness connections is nonetheless pernicious. Thus, the Boardheld Section 8(a)( I) violated by an employer who informedan employee that whether the employer would obtain an-other contract would depend upon whether the union cameinto the plant. See Aero Corporation, 149 NLRB 1283. 1284(1964). enfd. 363 F.2d 702 (D.C. Cir. 1966): see also Re/-('hem Comnpan,y. 153 NLRB 488. 491 (1965). The Act waslikewise violated where an employer indicated to employeesthat although he could not say "whether the plant wouldmove or not.... he would say two of our biggest customers.wouldn't do business with a union company because ofthe fear of shortage of products due to strike." See Interna-tinal Union of Electrical, Radio and Mac/hine WorAcr.A FL CIO (NECO Electric Products. Corp.) v. N. L. R. B., 289F.2d 757, 762 (D.C. Cir. 1960). Here. according to Motz,live chickens comprised only a 60 percent component of hisbusiness, and it has not been credibly established that therewere no alternative sources of supply other than Sullivan.even in the improbable evernt-also not credibly estab-lished-that Sullivan would absolutely refuse to deal with a"unionized" customer. Nor is it established that Respon-dent could not, in case of a necessity which is sheerly specu-lative. expand the frozen-chicken component or dead-chicken component of his operations and trade and, al-though the phantom possibility of a strike is raised, that toois sheer speculation and is not a justification for refusing toobey the Act. Respondent's statement to his employees thatcollective bargaining would be "futile"--his own expres-sion. as testified by him-is further indication of Respon-dent's basic opposition to the Act's requirement since hisemployees have the right and he the obligation to do sowithout advance obdurate posturing that it would be fruit-less. Cf. Red Barns System, Ic., 224 NLRB 1586, 1587(1976), enfd. 574 F.2d 315 (6th Cir. 1976).Upon the foregoing findings and the entire record I statethe following:CONCI.L'SIONS OF LAWI. Jurisdiction is properly asserted in this proceeding.2. By engaging in the following acts, under the circum-stances described and fbund in "I1." supra, Respondent hasinterfered with, restrained, and coerced its employees in theexercise of their rights under Section 7 and has therebyviolated Section 8(a)(1) of the Act by:(a) Interrogation of employees.576 MOTZ POULTRY COMPANY(b) Procuring an employee to sign a statement, contraryto fact, that he did not know what he was doing when heexecuted a union authorization card.(c) Threatening employees with plant shutdown andgoing out of business in the event of unionization and at-tempts by employees to bargain collectively through aunion.3. By falling and refusing to recognize and bargain col-lectively with the Charging Party Union herein as the dulyauthorized bargaining representative of its employees in theappropriate bargaining unit, at all times on and since June30, 1978, under the circumstances described supra. Respon-dent has violated and continues to violate Section 8(a)(5)and ( ) of the Act.The appropriate collective-bargaining unit is:All full-time and regular part-time production andmaintenance employees and truck drivers employed atRespondent's Batavia. Ohio, facility, but excluding allsummer student employees, office clerical employees.professional employees, guards and supervisors as de-fined in the Act.4. The aforesaid unfair labor practices have affected, af-fect, and unless permanently restrained and enjoined willcontinue to affect commerce within the meaning of Section2(6) and (7) of the Act.5. It has not been established by substantial credible evi-dence that, as alleged in paragraph 6 of the complaint asamended and renumbered. Respondent violated Section8(a)(1), (3), or (4) of the Act by excusing employee JoAnnBlanton from work without pay on February 20, 1979. un-der the circumstances described supra.TilF RMID)YWe now come to the matter of remedying Respondent'sunfair labor practices.With regard to the unfair labor practices consisting of theviolations of Section 8(a)(1) which have been found, theusual cease-and-desist provisions in such circumstancesshould be required.There remains the question of whether, under the cir-cumstances shown, a bargaining requirement should be im-posed, as sought in the complaint and urged by GeneralCounsel, under the authority of N .R.B. v. Gissel PackingCo., Inc., 395 U.S. 575 (1969).In Gissel the Supreme Court unanimously instructed usthat a bargaining order without an election is called forwhen an employer who has refused to recognize a unionholding majority bargaining authorizational credentialshas, during the interval awaiting the statutory election, en-gaged in "practices which ... have the tendency to under-mine [union] majority strength and impede the election pro-cesses" (id. at 614). with the prospect of erasure of theeffects of such actions and insurance of a fair election slight.so that "employee sentiment once expressed through cardswould, on balance, be better protected by a bargaining or-der" (id at 614-615).As pointed out by the Court in Gissel. supra, 395 U.S. at619 620, "[T]he Board has often found that employees.who are particularly sensitive to rumors of plant closings.take such hints as coercive threats rather than honest fore-casts." Such threats are expressly excepted from the "freespeech" proviso of Section 8(c) of the Act. Cf. L. R.B. v.l'irginia Electric & Power Company. 314 U.S. 469. 477. 478(1941)."The Board and the courts have long recognized thatthreats to close down a facility because of union activity areamong the most serious and flagrant frms of interferencewith the free exercise of employee rights." Philadelphia 4m-bulancc Service. Inc.. 238 NLRB 1070 (1978). "Moreover, asthe Supreme Court has indicated, threats to close an em-ployer's operations are among the most effective unfair la-bor practices' to destroy election conditions for a longerperiod of time than others.' Gissel Packing Co.. vitpra. 392U.S. at 611. fn. 31." Id. Here. as in Philadelphia Alihth/lace."Respondent Employer's unfair labor practices have unde-niably dissipated the Union's prior showing of majoritysupport and will continue to dampen the enthusiam forunion activity" in view of the small size of the unit and one-man business and the fact that two employees' withdrewtheir support following the employer's threat of plant clo-sure (id. at 5 6.Under these circumstances a Gissel bargaining order iscalled for here if the Union held a valid "card" majorit inthe bargaining unit when on June 30. 1978. it requested andRespondent refused recognition and collective bargaining.It is therefore necessary to address the question of theUnion's "card" strength at that time in terms of the arith-metic of the composition of the concededly appropriate col-lective-bargaining unit. The answer to the question turnsupon whether five employees were members of the bargain-ing unit-issues also presented by challenges to their fiveballots in the representation case ("VI," inf/ra). The five per-sons in question will therefore now be considered.JoAnn liaasGeneral Counsel contends. as does the Charging Part-Petitioner Union. that JoAnn Hass is not properly to heconsidered a member of the bargaining unit because of hersupervisory status and because she is the sister of Respon-dent's principal and sole owner Motz.While Motz attempts to downgrade his sister's level ofauthority, he himself testified that she "screens" emplov-ment applicants, eliminating those she regards as unsuitableand effectively recommending others to Motz for proba-tionary hire. She and John Motz, Motz' brother. each re-ceive $5.50 per hour: the next highest paid employees re-ceive $4 per hour. Without explanation. JoAnn Haas wasnot called to testify.Credited testimony of employees Blanton and Harper es-tablish that they were interviewed. hired. and instructed toreport to work by JoAnn Haas. who also fixed their wagerates and issued them work clothes: that Haas assigns em-ployees to jobs and work (as does Motz): that Haas checkson and corrects employees' timecards: that Haas is notifiedu As here, Jessee (supra) and Collins the latter even refraining from vot-ing in the election since. as she expressed it at the hearing. "I didn't wantnobody to be against me " I do not agree with Respondent's counsel'. char-acterization of this as having "ound God."577 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDby employees in case of employees lateness, absence. orearly departure: and that Haas instructs employees whennot to come in.Although Haas also works "on the line" as doesMotz-this is not inconsistent with the possession of thatsupervisory status, which she undoubtedly has under theAct's definition, since she exercises power over other em-ployees not only in Motz' absence but also while he is pre-sent. Since, without explanation, she did not testify in anyway to controvert the testimonies of Blanton and Harper, itcannot be assumed that had she testified her testimonywould have contradicted those of employees or otherwisewould have supported her alleged unit membership status.Both by reason of her supervisory status within the Act'sdefinition and because of close consanguinity with Respon-dent's principal and sole owner JoAnn Haas may not prop-erly be regarded as having a community of interest withRespondent's rank-and-file employees, and therefore sheshould not be included in the bargaining unit.Peter and Luke HaasPeter and Luke Haas are high-school boys, the sons ofJoAnn Haas and the nephews of Respondent's principaland sole owner Motz. Although the bargaining unit in-cludes "regular part-time" employees, it specifically ex-cludes "all summer student employees." Without explana-tion, neither Peter nor Luke Haas was called to testif, theonly testimony concerning them was given by Motz him-self. According to Motz, prior to May 1978 Peter andLuke-both then not yet 16-stopped working for Respon-dent when it was fined for employing persons under 16.Luke turned 16 around May 1977. and Peter became 16 inMay 1978. They returned to school in September 1978 andthereafter were unneeded and did not work until about [)e-cember 10, 1978; since then they have worked 3 days aweek (Monday. Wednesday, and Friday, i.e.. slaughteringdays), after school unless there are no chickens to slaughter.They do not participate in Respondent's insurance pro-grams as do the other employees. They are paid $3 perhour, $1 less than the next lowest paid employees.Inclusion or exclusion of the two Haas boys must he de-termined as of June 30, 1978, the date of the Union's de-mand for recognition. Upon the facts presented it wouldseem that at that time (as well as on August 15, 1978. whenthe ballots they attempted to cast in the election were chal-lenged), they came within the unit definition's exclusion of"summer student employees." since they returned to schoolat the end of the summer. Whether their status subse-quently changed in December 1978 is not here relevant andneed not be determined since that date is not controlling.Upon the facts presented it is found that Peter and LukeHaas were not members of the bargaining unit on June 30.1978 (nor on August 15, 1978).Harold HallGeneral Counsel and the Charging Party contend thatHarold Hall should not be considered as a unit employeebecause he was retired at the time material herein.Hall entered Respondent's employ in 1957; he became asocial security annuitant in 1973 and 1974. thereafter work-ing 2 or 3 days a week only up to the point where no socialsecurity benefit forfeiture wats incurred. In June 1977 Hallsustained serious head and other injuries in an automobileaccident. Since then he has worked a total of only 3 1/2days. the last time in early July 1978. when he was unableto remain at work because of head pain and dizziness andnotified Respondent that although he could be called incase of "emergency" he would prefer not to until his head"straightened out." Motz concedes that he would not calllall back except "for short help" only in case of a "veryserious emergency" if no other help was available. Hall andhis wife are on the medicare plan. and Respondent contin-ues to carry them on a reduced hospitalization premium($13 instead of around $100 per month). Hlall has beenmedically advised not to work or drive unless he wants to"try." Hall stated to union representative Freeman, whovisited him at his home when he saw all's name includedon the Employer's proposed Excelsior voting eligibility list.that since his automobile accident he had "fainting spellsand blacked out" and was "retired and ... would never goback to work." The testimony of Freeman was not contra-dicted by Hall.Upon the facts presented it appears conjectural whetherHall will, in the foreseeable future, be able to return to hisformer work status which was not "'Tull-time" nor evenarguably "regular part-time."'' but at best that of' a socialsecurity annuitant working only part of the year. Motz him-self testified that he would not call on him to work except"for short help" in a "very serious emergency." Under thecircumstances it would seem that as a retired or semi-re-tired former employee whose possible recall "for shorthelp" only in a "very serious emergency" is itself conjec-tural at best, he has become hardly even an occasional orcasual employee. and that he no longer possesses sufficientcommunity of interest with the other employees to he clas-sified as a "full-time [or] regular part-time" employeewithin the unit's definition so as to warrant his inclusion asa member of the bargaining unit at the time here material,and accordingly it is so fbund.''1' (C. Scientiic Pe ( ontllrol (;rploralioln. 224 N LRB 1651. 1657 ( 1976):Baudo: (Carts Shou Printing Co., Inc, 219 NL.RB 739. 754 755 (1975): Noga:Sewell Pla.ics. Inc'. 212 NL.RB 839. 848 (1974) Dodson: enfd. 526 F.2d 589,(4th Cir. 1975); HolitlO,a Inns o Am erica. Insc d/hb/a Holida Inn of Okridge,Tenne.ssee, Emplover. 176 NLRB 939. 940 (1969) Eatherly: enid. 440 F1.2d994 (6th C(ir. 1971); Davis Transporr, Inc.. 169 NLRB 557. 562 (1968). enfd433 F.2d 363 (6th Cir. 1970): Sullivan Surphs Sales Inc, 152 NLRB 132,155 156 (1965). I do not regard the fact that Respondent continues to lundsmall hospitalization contributions to supplement medicare as establishingthat Hall is still in Respondent's employ. Even aside irom consideratiols offriendship. compassion, or charity which might impel such pay meals, m;allin amount as the) are. it is not unusual for an emploser to continue to carrya retired employee, particularly one who was worked for him as long as Halldid here (since 1957 over 20 years). on such coverage in order Io save suchan old and taithlul employee from being dropped from his "group" and thuslosing the coverage he presumably needs more than ever after retirement orin order iti bolster morale among his employees by giving them those assur-ances as an employment benefit or as an earned reward for long and faithfulservice The Federal Government. (lr example. des this Continuation o(such benefits by an employer simply does not establish that a person is stillan active. as distinguished from an inactive or even retired. employee. Intru-sion of retired employees into bargaining units of actively eployed employed emply-ees would dislocate the statutor3 representation (and balloting) process ensl-sioned by the Act. (T A//ied C(heni- & AlIIah 14ls (,rA td 4iera,( .lo, IUnison V,. I Workers' v. Pilsurgh Plate Ghil (Co .hnimal Diisin. i1 a11.404 U.S. 157 (1971).578 MOTZ POULTRY COMPANYJoyce HarperThe fifth and final employee to he considered is JoyceHarper, whom Respondent Employer would exclude fromthe bargaining unit.Joyce Harper entered Respondent's employ in August1977. Around June 10, 1978, she notified JoAnn Haas thatshe would be starting to work in a nursing home on July 4.and asked if she could thereafter continue working for Re-spondent on Wednesdays only (her day off in the nursinghome job). Motz approved this, and starting July 4 Harpercommenced working at the nursing home and worked forRespondent on every Wednesday only. oward the end ofJuly Harper lost her job at the nursing home and resumedher previous work schedule-Mondays, Wednesdays, andFridays'4-with Respondent.I find that since, at the times here material. Joyce Harperwas at least a "regular part-time" employee, she shouldproperly be included in the bargaining unit.Applying these findings to the stipulated gross list of 18unit employees including those sought by either side to heexcluded (Joint Exh. I), results in a net total of 14 unitemployees.'" Of these 14 employees. 9 executed valid unionrepresentation authorizational cards'", or 64 percent.14There may have been a brief interval until August during which, atRespondent's request. Harper worked regularly only on Mondays andWednesdays.1 I.e., the 18 employees listed on J. Exh. I less JoAnn Haas. Peter Haas,Luke Haas. and Harold Hall.16 Although Respondent contests the cards of Jessee and Collins, I findboth of those cards valid and effective as of the dates of their execution andunion recognitional demand (June 30). With regard to Jessee. it is observedthat his employer-induced affidavit concerning his card is dated July 15 2weeks after the Union's recognitional request and Respondent's promptthreat thereafter to its employees that it would close its plant within 24 hoursif a union came in. The fact that Jessee may have changed his mind there-after does not diminish the validity of his card on June 30. when the Unionmade its demand. See Gissel, supra, 395 U.S. at 611, fn. 31. and b19 620;Philadelphia Ambulance Service. Inc., supra, 238 NLRB 1070 (1978). More-over, based upon close testimonial demeanor observations I do not creditJessee's testimony that he did not read or "understand" (he added the work"completely" on cross examination), the card. which he never attempted toretneve or cancel. Jessee's testimony at the hearing is also inconsistent withthe affidavit (G.C. Exh. 5, which his Employer solicited on July 15. In thatemployer-induced affidavit Jessee swore that he "signed a card without beingexplained to what it was for or about. I had just assumed it was somethingthat I was supposed to sign being I had just recently started working here.Later finding out it was to organize a union." At the hearing. however. Jesseetestified that after looking at the card presented to him he asked "whatexactly is it about" and was told "It's about a union ... ages and somethinglike that." [Emphasis supplied.) Furthermore. the United States SupremeCourt has instructed us to beware of employees' ruminations. secondthoughts. and attempted evasive explanations concerning such authoriza-tions, particularly following coercive practices by employers intent on pre-venting employees from exercising rights to bargain collectively under theAct. such as-like here-by threatening to go out of business if the employ-ees pursue that course. See Gissel. supra; Texaco. Inc., v. N .. R B. 436 F.2d520, 524 (7th Cir. 1971); N.LR.B v. American Art Indusries. Inc. 415 F.2d1223. 1228-29 (5th Cir. 1969), cert. denied 397 U.S. 990 (1970): InernatrionalUnion. UA W v. N. LR.B. (Preston Products Co.. Inc). 392 F.2d 801. 807-8(D.C Cir. 1967), cert. denied 382 U.S. 906 (1968); IUE v. .V I R B (S N.(CManufacturing Company, Inc.). concurring opinion of Burger. J.. 352 F.2d361 at 363 64 (D.C., 1965). cert. denied 382 U.S. 902 (1965): N.L.R.B. v.Cumberland Shoe Corporation. 351 F.2d 917 (6th Cir. 1965): N L.R.B. v.Mid-West Towel and Linen Service. Inc.. 339 F.2d 958. 963 (7th Cir. 1964).After carefully observing and listening to Jessee testify. I am persuaded thathe was aware of what he was signing and what the card was for, and I creditthe testimony of JoAnn Blanton, who solicited Jessee to sign that card, thatThe Union's majority bargaining authorization status inthe unit thus being established as a predicate for a Gise/bargaining order, that remedy will be recommended here inview of Respondent's reiterated threats to close down itsoperations within 24 hours in the event its employees per-sisted in attempting to bargaining collectively in exercise oftheir ederal> guaranteed right.Ttil REPRESEN A ION CASEAs has been indicated, Case 9 RC 12545 involving fourunion objections to employer conduct affecting the resultsof the statutory election of August 15. 1978. as well fourunion challenges (JoAnn Haas. Peter Haas. L.uke laas, andHarold Hall), and one employer challenge (Joyce Harper)to ballots, are also here by consolidation. T'he above resolu-tion of' the remediation aspect of the foregoing unfair laborpractice case, in connection with determination of' the com-position of the bargaining unit at the time of the Union'srecognitional/bargaining demand, has also resolved the is-sues presented by these challenged ballots in the representa-tion case, and it is unnecessary to reiterate them here. Ac-cordingly. the Petitioner-Union's challenges to the ballotsof JoAnn Haas. Peter Haas. Luke Haas. and Harold Hallshould be sustained, and the Employer's challenge to theballot of Joyce Harper should be overruled.Insoflhr as the Petitioner-Union's Objections to employerconduct affecting the results of the election are concerned.in view of the recommended bargaining order without an-other election. those objections have become mooted. and itis not now necessary to resolve them.''she "told him we was trying to get a union in to help us in wages andworking conditions." and that after she told him to read it he indicated thathe had.Insofar as the card of Lydia Collins is concerned, she concededl5attendeda union organizing meeting and signed the card. There is asolutely noindication or reason to believe it was in any way misrepresented to her, thatshe was coerced into signing it. or that she did not clearls understand what itwas for. The mere fact that she did not vote at the subsequent electionbecause. as she testified. "I didn't want nobody to he against me." is no basisfor invalidating her card.' Were the issues not moo)ted I would recommend as llows concerningthose four objeclions. Objection I and 2 allege that Respondent's principal,Motz. ordered Petitioner-Union's officials as well as the Board agent off theEmployer's premises and also struck a Board agent with the Employer'sExcelsior voting eligibility list at the preelection conference. Union businessrepresentative and organizer Ralph Freeman testified credibly that when heentered Respondent's premises with Board Agent Deborah Grayson andunion observer JoAnn Blanton at about 4:15 p.m. on August 15 (electionday), for the scheduled 4:30 preelection conference. Motz approached themwith, "Who the hell are all these people in here." and after Grayson ex-plained Motz exclaimed. "I don't want any election here Get out of here." atthe same time "slamlmingl .into" (direct examination). or "acrossed"(cross-examination). Grayson's "midsection" the Excelsior list which Gras-son had handed to Motz. Blanton corroborates Freeman's testimony con-cerning the episode involving the Ecelsior list and adds that Board AgentGrayson. who is slight (under 5 feet). in contrast to Motz (6 eet 3 inches andat least 230 pounds). remarked to Motz that it was "uncalled for to carrson like that." Without explanation. Board Agent Grayson was not called otestify. nor was company election objserver Stockton (who was also presentl.called to testify. nor did Motz testify on this subject. In view ofi Motz' ailureto dispute the foregoing testimony or to present any countervailing proof. Icredit Freeman's testimony concerning Motz' ordering Petitioner as well a:Board Agent Grayson off the Employer's premises at the preelection conler-ence and find Objection I susta;iled. As to Objection 2. however, allegingthat Board Agent Grayson was "struck" by Motl with the Eicsi,r list, Ihesitate to find so potentially serious a charge involving a possible battery(C oninuedi579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of act, conclu-sions of law, and the entire record in this consolidated pro-ceeding. and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER'SIt is hereby ordered that the Respondent, Motz PoultryCompany. Batavia. Ohio, its officers, agents, successors.and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their or otheremployees' union membership, affiliation, sympathies, de-sires, activities, or other protected concerted activities so asto interfere with, restrain, or coerce employees in the exer-cise of any right set forth in Section 7 of the National LaborRelations Act. as amended.(b) Coercing any employee into executing a statementthat he did not know what he was doing when he executeda union authorization card.(c) Threatening employees with closure, shutdown, or re-moval of its plant or business or loss of employees' jobs orbenefits or other job or economic reprisals in the event itsemployees effect or maintain union affiliation or adherenceor in the event of unionization or employees' persistence inattempting to exercise their right under the Act to bargaincollectively with Respondent.(d) Failing or refusing to bargain collectively in goodfaith with Amalgamated Allied Industrial Processing. Local#7. affiliated with Amalgamated Meat Cutters andButcher Workmen of North America, AFI. -CIO. as theagainst a Federal official in the performance olduty established, particularlyin view of the failure of' Board Agent Grayson to testify. It noted that unionrepresentative Freeman varied his direct testimony that the list was"slammed into" Grayson to "acrossed" her. on cross-examination. A gestureof the described variety, particularly if brusquely executed, is readily subjectto misinterpretation. Motz is extremely large, with a truly imposing phy-sique, in comparison to Board Agent Grayson, who is at the other end of thephysique spectrum, and no reason is apparent why Motz would attempt toharm her. Under all of the circumstances, giving Motz the benefit of thedoubt, I find that the incident, cast as alleged in Objection 2, is not persua-sively established.Insofar as Objections 3 and 4 are concerned, they have already been dealtwith in the underlying unfair labor practices case. supra. Objection 3: Motzthreat to employees on June 30 that he would shut down within 24 hours ofunionization Objection 4: Involved coercing an employee into supplyingwritten statement that he did not know what he was doing when he executedhis union authorization card. Inasmuch as the quantum of proof to establishthese allegations is less in a representation case than in an unfair laborpractices case (Super Thrit Markets. Inc., T7A Enola Super Thrift, 233NLRB 409 (1977): Dal-Tex Optical Company Inc., 137 NLRB 1782, 1786 87(19621), they may be regarded as established for purposes of the representa-tion case in view of their establishment in the unfair labor practices casesupra. Although Objection 3 refers to Motz' shutdown threat of June 30, andfor purposes of election objections the critical material period is between theJuly 3 filing of the election petition and the August 15 election date (Good-year Tire and Rubber Company, 138 NLRB 453 (1962); The Ideal Electric ieandManufacturing Company, 134 NLRB 1275, 1278 (1961)), it is to be notedthat, as found, supra, Motz' shutdown threat was reiterated on August 14. 1day before the election-ample cause to justify setting the election aside,even if not explicitly identified by date in objections. Cf. American SafetyEquipment Corporation, 234 NLRB 501 (1978).is In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order which follows herein shall, as pro-vided in Sec. 102.48 of those Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.exclusive collective-bargaining representative of its employ-ees in an appropriate unit consisting of all of its full-timeand regular part-time production and maintenance employ-ees and truckdrivers employed at its Batavia, Ohio, facility,but excluding all summer student employees, office clericalemployees, professional employees, guards, and supervisorsas defined in the National Labor Relations Act.(el In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization: to form, join, or assist any labor organization:to bargain collectively through representatives of their ownchoosing: to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection:or to refrain from any and all such activities. except to theextent that such right may be affected by an agreementlawfully requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3)of the Act. as modified by the Labor-Management Report-ing and Disclosure Act of 1959.2. Take the following affirmative actions which are nec-essary to effectuate the policies of the Act:(a) Upon request, recognize and bargain collectively ingood faith with Amalgamated Allied Industrial Processing.Local 7, affiliated with Amalgamated Meat Cutters andButcher Workmen of North America. AFL ('10, as of'June 30, 1978. as the exclusive bargaining representativeof Respondent's employees in the aforesaid appropriate col-lective bargaining unit with respect to rates of pay. wages,hours of employment, and other terms and conditions ofemployment and embody in a signed contract any under-standing reached.(b) Post at its premises in Batavia. Ohio. copies of thenotice attached hereto marked "Appendix."'TCopies of saidnotice, on forms provided by the Regional Director for Re-gion 9 shall, after being signed by Respondent's authorizedrepresentative, be posted in said premises by Respondent,immediately upon receipt thereof. and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced. or covered by anyother material.(c) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply therewith.I1' Is FURIHER RDEREI) that paragraph 6 of the com-plaint, as amended and renumbered, be, and it hereby is.dismissed.And it is hereby recommended that the Board issue anorder dismissing Case 9-RC-12545 and vacating all pro-ceedings had therein including the election held on August15, 1978.'1('T. Trading Por, Inc.. 219 NLRB 298. 300 301 (1975); NI..RB. v.Eagle Material Handling. Inc., 558 F.2d 160, 168 3d Cir 1977); Ann LeeSportswear. Inc. .N.L.R.B.. 543 F.2d 739, 744 (10th Cir. 1976). The bar-gaining request and refusal, as well as the inception of the unfair laborpractices here, were on June 30, 1978."2 In the event that this Order is enforced b a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."580